Citation Nr: 1036891	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  08-39 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected left ear hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979, 
and from April 1980 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 decision in which the RO in Waco, 
Texas granted service connection for hearing loss of the left ear 
and assigned a noncompensable evaluation to this disability, 
effective from December 19, 2007.

The Board notes that the claims file contains a March 2010 
statement of the case (SOC) with regard to an application to 
reopen a previously denied claim for service connection for 
tinnitus.  However, as the claims file does not contain a 
substantive appeal with regard to this claim, this issue is not 
currently on appeal before the Board.

The Board also notes that additional medical evidence was 
associated with the claims file after the November 2008 SOC was 
issued with respect to the issue of an increased rating for 
service-connected left ear hearing loss.  However, as the 
additional evidence is not relevant to the adjudication of the 
Veteran's claim for an increased rating for his service-connected 
left ear hearing loss, the Board will proceed to adjudicate this 
claim with no prejudice to the Veteran.

Further, in a January 2009 statement, the Veteran requested a 
hearing.  The Veteran was issued a letter in January 2010 
notifying him that he was scheduled for a hearing in March 2010, 
but he failed to report for the hearing.  As he has not submitted 
good cause for his failure to report for this hearing or 
requested that a new hearing be scheduled, the Board will proceed 
to adjudicate this claim.  


FINDING OF FACT

The evidence of record does not contain audiometric test results 
equivalent to a compensable evaluation for the Veteran's service-
connected left ear hearing loss.
CONCLUSION OF LAW

The criteria for a compensable evaluation for left ear hearing 
loss have not been met.  See 38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 3.383, 
3.385, 4.85, 4.86, 4.87 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Upon receipt of a complete or substantially complete application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and notify the claimant and his or her 
representative, if any, of what information and evidence not 
already provided, if any, is necessary to substantiate, or will 
assist in substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the Veteran's claim for service connection 
for left ear hearing loss was granted in the August 2008 rating 
decision and was evaluated as noncompensably disabling, effective 
from December 19, 2007.  The Veteran disagreed with the 
noncompensable rating of this now service-connected disability in 
October 2008.  The Board finds that, because the Veteran's claim 
was initially one for service connection, which has been granted, 
VA's obligation to notify the Veteran was met as the claim for 
service connection was obviously substantiated.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, any deficiency in 
notice relating to the Veteran's appeal for an increased 
(compensable) rating is not prejudicial to him.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's available service treatment records and relevant VA 
and private medical records are in the file.  All records 
identified by the Veteran as relating to this claim have been 
obtained, to the extent possible.  The Board finds that the 
record contains sufficient evidence to make a decision on the 
claim.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  The Veteran was 
scheduled for VA audiological examinations in May 2008 and April 
2009.  After he failed to report for the May 2008 VA examination, 
the Veteran submitted a statement in December 2008 requesting 
that he be rescheduled for a new VA examination, as he had a 
change of address and did not receive proper notification of the 
scheduled May 2008 VA examination.  As such, the Veteran was 
scheduled for a new VA examination in April 2009.  However, he 
failed to report for this second examination as well.  He has 
offered no good cause for his failure to report for the second 
scheduled examination and has not requested that this examination 
be rescheduled.  The Board notes that "[t]he duty to assist is 
not always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  As the Veteran has been scheduled for two VA 
audiological examinations for which he failed to report, has 
offered no good reason for his failure to report to the second 
scheduled examination, and has not requested that he be 
rescheduled for another VA examination, the Board finds that the 
duty assist with regard to providing a medical examination has 
been met in this case.  VA has made diligent efforts to provide 
the Veteran with an appropriate examination and may proceed to 
adjudicate the claim. 

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2009).

The Veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2009).  Where the Veteran 
timely appealed the rating initially assigned for the service-
connected disability within one year of the notice of the 
establishment of service connection for it, VA must consider 
whether the Veteran is entitled to "staged" ratings to 
compensate him for times since filing his claim when his 
disability may have been more severe than at other times during 
the course of his appeal.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. § 
4.14 (2009).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability. 
 See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

The Veteran's service-connected left ear hearing loss is 
currently assigned a noncompensable disability rating.  The 
Veteran seeks a higher (compensable) rating.

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric designations 
assigned based on audiometric test results.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), together 
with the average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 
Hertz.  To evaluate the degree of disability of service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially normal 
acuity, through numeric level XI for profound deafness.  See 38 
C.F.R. § 4.85 (2009).

The current rating criteria include an alternate method of rating 
exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 
(puretone threshold of 55 decibels or more at 1000, 2000, 3000, 
and 4000 Hertz & puretone threshold of 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz).  

Pursuant to regulation, if impaired hearing is service-connected 
in only one ear, in order to determine the percentage evaluation 
from Table VII, the nonservice- connected ear will be assigned a 
Roman Numeral designation for hearing impairment of I, subject to 
the provisions of § 3.383 of this chapter.  38 C.F.R. § 4.85(f) 
(2009).

The Board notes that the claims file contains a private audiogram 
from December 2007.  See Drs. M., B., and N., P.A. treatment 
record, December 2007.  This audiological summary report of 
examination for organic hearing loss reflected puretone 
thresholds as follows: 



HERTZ



1000
2000
3000
4000
LEFT
25
30
30
30

The average decibel loss was 28.75 for the left ear.  Speech 
recognition ability was recorded at 100 percent for the left ear.  
However, the Board notes that there is no indication that this 
speech recognition score was obtained using the Maryland CNC 
test.  As noted above, the basic method of rating hearing loss 
involves audiological test results of organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests (Maryland CNC), together with the average 
hearing threshold level as measured by pure tone audiometry tests 
in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  
Therefore, with no indication that this speech recognition score 
was obtained using the Maryland CNC test, the Board is unable to 
use these results to evaluate the Veteran's left ear hearing 
loss.   

The Board has reviewed the claims file.  Unfortunately, the 
claims file contains no recent audiometric testing which includes 
results from the Maryland CNC speech discrimination test.  As 
noted above, the Veteran was given two opportunities to report 
for examinations to obtain such results.  However, he failed to 
report for  both examinations.  While he offered good cause for 
his failure to report for the first scheduled examination, he 
offered no cause for his failure to report for his second 
scheduled examination, nor did he request that the second 
examination be rescheduled.   

Consequently, the claims file contains no medical evidence 
reflecting that the Veteran's left ear hearing loss meets the 
criteria for a compensable evaluation under 38 C.F.R. § § 4.85 or 
4.86.  As such, the Veteran's claim for an increased rating for 
his service-connected left ear hearing loss is not supported by 
the evidence of record and must be denied.  [In this regard, the 
Board notes that, even if the results of the private audiogram 
completed in December 2007 were considered, they provide evidence 
of left ear hearing impairment no worse than Level I, which, when 
combined with the Level I nonservice-connected right ear  hearing 
impairment, confirm a zero percent rating for the Veteran's 
service-connected left ear hearing disability.  38 C.F.R. 
§§ 4.85, 4.86.]  

The Board acknowledges the Veteran's assertion in his October 
2008 notice of disagreement (NOD) that he cannot hear out of his 
left ear.  While the Board is sympathetic to the difficulties the 
Veteran experiences as a result of his disability, and certainly 
finds him competent to discuss his hearing difficulties, his 
claim for an increased rating for his service-connected left ear 
hearing loss primarily hinges on a mechanical application of 
specifically defined regulatory standards.  The Board is bound by 
the very precise nature of the laws governing evaluations of 
hearing loss disability.  

Further, the Board has considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where scheduler evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Board notes that the rating criteria for hearing loss were 
last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,200 
(May 11, 1999).   In forming these revisions, VA sought the 
assistance of the Veteran's Health Administration (VHA) in 
developing criteria that contemplated situations in which a 
veteran's hearing loss was of such a type that speech 
discrimination tests may not reflect the severity of 
communicative functioning these veterans experienced or that was 
otherwise an extreme handicap in the presence of any 
environmental noise, even with the use of hearing aids.  VHA had 
found through clinical studies of veterans with hearing loss that 
when certain patterns of impairment are present, a speech 
discrimination test conducted in a quiet room with amplification 
of the sounds does not always reflect the extent of impairment 
experienced in the ordinary environment.  Id.  The decibel 
threshold requirements for application of Table VIA were based on 
the findings and recommendations of VHA.  The intended effect of 
the revision was to fairly and accurately assess the hearing 
disabilities of Veterans as reflected in a real life industrial 
setting.  59 Fed. Reg. 17,295 (April 12, 1994).  Accordingly, the 
Board finds that functional impairment due to hearing loss that 
is compounded by background or environmental noise is a 
disability picture that is considered in the current schedular 
rating criteria.  

Thus, to the extent possible in light of his failure to present 
for examination, the Board determines that the Veteran's 
complaints of hearing difficulty have been considered under the 
numerical criteria set forth in the rating schedule.  The Board 
also determines that the schedular rating criteria adequately 
contemplate the Veteran's symptomatology, and that the 
requirements for an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

In summary, the Board concludes that the preponderance of the 
evidence is against the claim for an increased rating, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is 
not for application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  In reaching this conclusion, the 
Board has considered the assignment of staged ratings but finds 
that the evidence of record does not support the grant of a 
compensable rating for the Veteran's service-connected left ear 
hearing impairment at any time during the current appeal.  See 
Fenderson, supra.

Lastly, the Veteran does not contend, nor does the evidence of 
record illustrate, that his service-connected left ear hearing 
loss prevents him from obtaining and maintaining gainful 
employment.  Thus, any further discussion of an issue of 
entitlement to a total disability rating based on individual 
unemployability is not necessary.  Rice v. Shinseki, 22 Vet. App. 
447 (2009)


ORDER

Entitlement to an initial compensable evaluation for service-
connected left ear hearing loss is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


